EMPLOYMENT SEPARATION AGREEMENT AND RELEASE
 
THIS EMPLOYMENT SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered
into as of November 5, 2014 by and between Rand Logistics, Inc. (the “Company”)
and Joseph W. McHugh, Jr. (“Executive”).
 
WHEREAS, the Company and Executive are party to that certain Employment
Agreement, dated as of June 12, 2013 (the “Employment Agreement”) pursuant to
which, among other things, Executive serves as the Chief Financial Officer of
the Company;
 
WHEREAS, Executive has informed the Company of his intention to retire;
 
WHEREAS, the Company desires to retain the services of Executive in his capacity
as Chief Financial Officer in order to ensure an orderly transition of
Executive’s duties to his successor;
 
WHEREAS, in connection with Executive continuing to serve as the Chief Financial
Officer of the Company and thereafter provide consulting services as set forth
herein, the Company has agreed to pay to Executive the amounts provided for
herein, and to provide to Executive the benefits provided for herein, and
Executive has agreed to accept such payments and benefits in lieu of any and all
payments and benefits provided for in the Employment Agreement; and
 
WHEREAS, capitalized terms not defined herein have the meaning ascribed to such
terms in the Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, agree as follows:
 
1.           Executive’s employment with the Company, in each capacity in which
Executive is employed by the Company, and the Employment Agreement, will
terminate on March 31, 2015, or such later date as may be determined by the
Company, but not later than June 30, 2015 unless agreed to by Executive (the
date of such termination, the “Separation Date”). During the period of time
between the date of this Agreement and the Separation Date (the “Transition
Period”), Executive shall continue to serve as the Chief Financial Officer of
the Company consistent with past practice until a new Chief Financial Officer
commences employment, and then shall make himself available on a full-time basis
for transition assistance requested by the Chief Executive Officer, Executive
Vice Chairman or Board of Directors of the Company as an employee with the title
of Vice President through the Separation Date. Subsequent to the Separation Date
Executive, shall make himself reasonable available as provided in Section 7. In
addition, Executive shall reasonably cooperate with the Company during the
Transition Period for purposes of transitioning the duties of Executive to his
successor and/or other executives of the Company. Executive shall be entitled to
the same compensation and benefits during the Transition Period as described in
Sections 3, 4, and 5 of the Employment Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           The Company shall make the following payments to Executive from and
after the Separation Date as follows:
 
(a)           in accordance with the Company’s normal payroll practices, the
unpaid amount of Executive’s Base Salary through the Separation Date;
 
(b)           in accordance with the Company’s customary practices, but not
later than five (5) business days after the Separation Date, payment of accrued
but unused portion of up to five weeks of vacation, paid time off and personal
days to be received by Executive;
 
(c)           in accordance with the Company’s customary practices, but not
later than five (5) business days following the Separation Date, the Company
shall reimburse Executive for all expenses for which Executive is entitled to
reimbursement in accordance with Section 5 of the Employment Agreement;
 
(d)           any benefits accrued and vested under any of the Company’s
employee benefit programs, plans and practices on or prior to the Separation
Date in accordance with the terms and conditions of the applicable program, plan
or practice;
 
(e)           a payment (the “Severance Payment”) equal to one-half (1/2) of the
average of Executive’s W-2 reported income from the Company for the three (3)
completed calendar years immediately preceding the Separation Date, which shall
be payable as follows: (x) one-half (1/2) of such Severance Payment in a lump
sum payment on the first business day immediately following the six (6)-month
anniversary of the Separation Date and (y) the remaining one-half (1/2) of the
Severance Payment in 6 substantially equal monthly payments beginning on the
first day of the month next following the initial lump sum payment;
 
(f)           in accordance with the Company’s customary practices, payment of
the Bonus for the fiscal year ending March 31, 2015 as Chief Financial Officer,
if any, and a pro-rated portion (based on Executive’s service through the
Separation Date) of the Bonus that would otherwise have been payable to him for
such year, if any, had he been employed for all of the fiscal year ending March
31, 2016 as Vice President Finance; and
 
(g)            in accordance with the Company’s customary practices, payment of
the Restricted Share Award for the fiscal year ended March 31, 2015 as Chief
Financial Officer, and a pro-rated portion (based on Executive’s service through
the Separation Date) of the Restricted Share Award that would otherwise have
been payable to him for such year, had he been employed for all of the fiscal
year ending March 31, 2016 as Vice President Finance.
 
3.           Executive (including with respect to his dependents covered prior
to the Separation Date) shall be entitled to the Continuation Benefits in
accordance with the applicable plan terms for the Benefit Continuation Period;
provided, however, that Executive shall pay the full cost of the coverage under
such plans; and provided, further, that any such coverage shall terminate to the
extent that Executive is offered or obtains comparable benefits from any other
employer during the Benefit Continuation Period. The Company shall pay Executive
in a single lump sum payment, immediately following the six (6)-month
anniversary of the Separation Date, an amount equal to the excess of the
anticipated cost of such Continuation Benefits (including medical, dental,
vision, and health reimbursement account) for 12 months over the contributions
Executive would have paid for health care coverage over such period had he
continued to be employed, based on the contribution rate in effect at the
Separation Date.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           On the Separation Date, any of Executive’s outstanding unvested
equity-based awards granted under the Company’s 2007 Long-Term Incentive Plan
(the “Incentive Plan”), including any equity awarded under Section 2(g) of this
Agreement, shall immediately vest, and the vested non-qualified stock options
will remain exercisable subject to the terms of the Executive’s Non-Qualified
Stock Option Agreements dated February 15, 2008 and July 22, 2008.
 
5.           Upon execution of this Agreement, the Employment Agreement shall be
terminated in its entirety and neither party shall have any obligations
thereunder, except that Sections 4.1(b), 11, 12, 14 and 18 of the Employment
Agreement (the “Surviving Provisions”) shall remain in full force and effect;
provided that (i) Executive’s obligations under Section 12(b) and (c) of the
Employment Agreement and the waiver and release under Section 6 hereof shall
cease in the event that the Company ceases to make payments and provide benefits
pursuant to Sections 2 and 3 of this Agreement, and (ii) the Company’s
obligation to make payments and provide benefits pursuant to Sections 2 and 3 of
this Agreement shall cease in the event that Employee ceases to comply with his
obligations under Section 12(b) and (c) of the Employment Agreement. The parties
agree that the payments and benefits contemplated by Sections 2, 3 and 4 of this
Agreement shall be deemed to satisfy any obligations of the Company which may
arise under Section 6 of the Employment Agreement. Notwithstanding the
foregoing, the release of Executive’s obligations as provided in Section 5(i)
above shall not relieve the Company of the obligation to provide payments and
benefits under this Agreement.
 
6.           (a)           Current Release.  In consideration of Executive’s
continued employment during the Transition Period, the payments and benefits
contemplated hereby and other consideration, the receipt and sufficiency of
which is hereby acknowledged, Executive, on behalf of Executive, Executive’s
dependents, heirs, executors, administrators, assigns and successors, and each
of them hereby releases and forever discharges the Company, its present and
former stockholders, members, managers, directors, officers, employees, agents,
partners, parent, subsidiaries, affiliates, successors and assigns
(collectively, the “Releasees”) from any and all liabilities, causes of action,
debts, claims and demands both in law and in equity known or unknown, fixed or
contingent, which he may have or claim to have based upon or in any way related
to employment or termination of employment with the Company, and hereby
covenants not to file a lawsuit, judicial action, or court complaint to assert
such claims. This includes but is not limited to claims for breach of the
Employment Agreement, attorneys’ fees or claims arising under federal, state or
local laws prohibiting employment discrimination, including without limitation
the federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
Title VII of the Civil Rights Act of 1964, as amended, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1991, the Equal Pay Act, the Americans
With Disabilities Act, 42 U.S.C. § 1981, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, COBRA, the New York State Human Rights
Law and the New York City Human Rights Law, claims growing out of any legal
restrictions on the Company’s right to terminate its employees, claims for
breach of contract, libel, slander, wrongful discharge, compensation,
misrepresentation, intentional infliction of emotional harm, or other tort or
harassment based on any federal, state, or municipal statute or local ordinance
relating to discrimination in employment, which claims Executive ever had, now
has, or which he or his heirs, executors, administrators, successors, and/or
assigns can, or may have for, or by reason of, any matter, cause, event or thing
whatsoever, from the beginning of the world to the date of this Agreement. This
release does not limit Executive’s right to file, cooperate with or participate
in an age discrimination proceeding before a state or federal fair employment
practices agency provided Executive does not recover any monetary benefits in
such proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Secondary Release.  In order to be eligible to receive the
payments and benefits described in Sections 2, 3 and 4, in addition to complying
with the other requirements of this Agreement, Executive shall execute the
release attached hereto as Exhibit A (the “Secondary Release”) promptly
following, and in any event within 7 days of, the Separation Date.  For the
avoidance of doubt, if Executive fails to timely execute the Secondary Release
within 7 days following the Separation Date, Executive shall no longer be
eligible to receive the payment and benefits described in Sections 2, 3 and 4.
 
7.           During such time as payments are being made to Executive pursuant
to this Agreement after the Separation Date, Executive shall make himself
reasonably available by telephone or email, subject to Executive’s schedule, to
answer questions from time to time regarding Company matters with which
Executive is familiar. Executive shall cooperate with the Company, at mutually
agreed to times and places, and subject to Executive’s availability, in
connection with any litigation or arbitration matters or any regulatory
inquiries in which the Company is or becomes involved and which concern matters
in which Executive was involved while employed, for which Executive’s assistance
is reasonably requested by the Company; provided, however, that the Company
(i) promptly pays any reasonable legal expenses incurred by Executive in order
to comply with the provisions of this Section 7 upon receipt of an invoice
therefor, (ii) agrees to pay Executive for his time at a rate of $200 per hour,
and (iii) agrees to pay for all reasonable and documented travel expenses
incurred by Executive in order to comply with the provisions of this Section 7.
 
8.           The Company agrees to provide Executive a reasonable opportunity to
review and provide input for consideration by the Company prior to issuing any
press release announcing Executive’s departure from employment with the Company.
 
9.           If any provision of this Agreement, or portion thereof, shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.
 
10.           Executive understands that various State and Federal laws prohibit
employment discrimination based on age, sex, race, color, national origin,
religion, handicap or veteran status. These laws are enforced through the Equal
Employment Opportunity Commission (EEOC), Department of Labor and state human
rights agencies. Executive acknowledges that he has been advised by the Company
to discuss this Agreement with his attorney and has been encouraged to take this
Agreement home for up to twenty-one days so that he can thoroughly review and
understand the effect of the release included herein before acting on it.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Executive has carefully read and fully understands all of the
provisions of this Agreement, which sets forth the entire understanding between
Executive and the Company. This Agreement may be amended only by written
agreement of the parties hereto. Executive acknowledges that he has not relied
upon any representation or statement, written or oral, not set forth in this
document.
 
12.           Any notice required or permitted under this Agreement shall be in
writing and shall be sent by regular mail, personal delivery or facsimile or
other electronic transmission to such party at the address set forth below or
such other address as a party hereto shall have last designated by notice to the
other party. Notice shall be deemed delivered when actually delivered to such
address.
 
To the Company:
 
Corporate Secretary
Rand Logistics, Inc.
500 Fifth Avenue, 50th Floor
New York, New York 10110
 
With a copy (which shall not constitute notice) to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attention:  Todd J. Emmerman
Fax:  (212) 940-8776
Email:  todd.emmerman@kattenlaw.com
 
To Executive at the most recent home address as set forth in the Company’s
records.
 
13.           Executive shall be entitled to select (and change, to the extent
permitted under any applicable law) a beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following Executive’s death, and
may change such election, in either case by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.
Any reference to the masculine gender in this Agreement shall include, where
appropriate, the feminine.
 
14.           This Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of New York, without reference to rules
relating to conflicts of law.
 
15.           This Agreement and any ancillary documents contain the entire
understanding between the parties hereto with respect to the subject matter
hereof and this Agreement, except as provided in an ancillary document,
supersedes in all respects any prior or other agreement or understanding with
respect to the subject matter hereof, written or oral, between the Company, any
affiliate of the Company or any predecessor of the Company or affiliate of the
Company and Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           The Company shall be entitled to withhold from payments to or on
behalf of Executive any amount of tax withholding required by law.
 
17.           Executive agrees and acknowledges that Executive has been advised
to consult with an attorney prior to executing this Agreement.  Executive
represents, warrants and agrees that Executive has carefully read this Agreement
and understands its meaning and has had the opportunity to seek independent
legal advice from an attorney of Executive’s choice with respect to the
advisability of this Agreement and is signing this Agreement, knowingly,
voluntarily and without any coercion or duress.
 
18.           Executive may revoke his agreement to the terms hereof at any time
during the seven-day period (the “Revocation Period”) following the date hereof
by delivering written notice of his revocation to the Company. This Agreement
shall become effective upon the expiration of the Revocation Period.
 
19.           The parties agree that all obligations of the Company herein shall
be binding on the Company’s successors and assigns. This Agreement shall inure
to the benefit of and be enforceable by Executive, his heirs and legal
representatives.
 
20.           All dollar amounts or references contained in this Agreement and
any ancillary document refer to the United States dollar.
 
21.           Notwithstanding the expiration of the term of this Agreement, the
applicable provisions of this Agreement shall remain in effect as long as is
reasonably necessary to give effect thereto in accordance with the terms hereof.
 
22.           This Agreement may be executed in two or more counterparts, each
of which will be deemed an original. Delivery of an executed counterpart of a
signature page to this Agreement in electronic (i.e. “pdf” or “tif”) format
shall be as effective as delivery of a manually executed counterpart of this
Agreement.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Separation
Agreement and Release on the date first written above.
 

 
RAND LOGISTICS, INC.
         
 
By:
/s/ Edward Levy    
Name:  Edward Levy
   
Title:  President and Chief Executive Officer
                    /s/ Joseph W. McHugh, Jr.    
Joseph W. McHugh, Jr.
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SECONDARY RELEASE


In consideration of the amounts payable pursuant to that certain Employment
Separation Agreement and Release (the “Agreement”), entered into as of November
5, 2014 by and between Rand Logistics, Inc. (the “Company”) and Joseph W.
McHugh, Jr. (“Executive”), and other consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive, on behalf of Executive, Executive’s
dependents, heirs, executors, administrators, assigns and successors, and each
of them hereby releases and forever discharges the Company, its present and
former stockholders, members, managers, directors, officers, employees, agents,
partners, parent, subsidiaries, affiliates, successors and assigns
(collectively, the “Releasees”), from any and all liabilities, causes of action,
debts, claims and demands both in law and in equity known or unknown, fixed or
contingent, which he may have or claim to have based upon or in any way related
to employment or termination of employment with the Company, and hereby
covenants not to file a lawsuit, judicial action, or court complaint to assert
such claims. This includes but is not limited to claims for breach of the
Employment Agreement, attorneys’ fees or claims arising under federal, state or
local laws prohibiting employment discrimination, including without limitation
the federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
Title VII of the Civil Rights Act of 1964, as amended, the Older Workers Benefit
Protection Act (the “OWBPA”), the Civil Rights Act of 1991, the Equal Pay Act,
the Americans With Disabilities Act, 42 U.S.C. § 1981, the Family and Medical
Leave Act, the Employee Retirement Income Security Act, COBRA, the New York
State Human Rights Law and the New York City Human Rights Law, claims growing
out of any legal restrictions on the Company’s right to terminate its employees,
claims for breach of contract, libel, slander, wrongful discharge, compensation,
misrepresentation, intentional infliction of emotional harm, or other tort or
harassment based on any federal, state, or municipal statute or local ordinance
relating to discrimination in employment, which claims Executive ever had, now
has, or which he or his heirs, executors, administrators, successors, and/or
assigns can, or may have for, or by reason of, any matter, cause, event or thing
whatsoever, from the beginning of the world to the date of this Agreement. This
release does not limit Executive’s right to file, cooperate with or participate
in an age discrimination proceeding before a state or federal fair employment
practices agency provided Executive does not recover any monetary benefits in
such proceeding.


Notwithstanding the above, Executive does not and will not release or discharge
pursuant to hereto (i) any right to continue Executive’s group health insurance
coverage pursuant to applicable law; (ii) any vested benefits in any qualified
retirement plan; (iii) any rights Executive may have in respect of equity awards
or equity-based awards (each as set forth in the Incentive Plan and agreements
governing any such awards); (iv) any claim for breach of the Agreement; and (v)
any claim that cannot be released by law, including but not limited to the right
to file a charge with or participate in an investigation by the Equal Employment
Opportunity Commission (“EEOC”).  Executive does, however, hereby waive any
right to recover any money should the EEOC or any other agency or individual
pursue any claims on Executive’s behalf.
 
Executive agrees and acknowledges that in executing this document Executive does
not rely and has not relied on any representation or statement by any of the
Releasees or by any of the Releasees’ agents, representatives or attorneys with
regard to the subject matter, basis or effect of this document.
 
 
1

--------------------------------------------------------------------------------

 

Executive agrees and acknowledges that Executive has been advised to consult
with an attorney prior to executing this document.  Executive represents,
warrants and agrees that Executive has carefully read this document and
understands its meaning and has had the opportunity to seek independent legal
advice from an attorney of Executive’s choice with respect to the advisability
of this document and is signing this document, knowingly, voluntarily and
without any coercion or duress.  Executive further acknowledges that Executive
has been given a period of seven (7) days within which to consider whether to
sign this document.  Executive may execute this document at any time within the
seven-day period and by doing so, Executive waives any right to the remaining
days.


Executive has the right to revoke this document, solely with respect to her
release of claims under the ADEA and the Older Workers Benefit Protection Act,
as amended (the “OWBPA” and collectively, the “ADEA Release”), for up to seven
(7) days after the undersigned executes this document.  In order to revoke the
ADEA Release, the undersigned must sign and send a written notice of the
decision to do so, following the notice provisions set forth in Paragraph 12 of
the Agreement, which must be received no later than the eighth day after
Executive executes this document.


Executive acknowledges that the obligations of the Company to make the payments
required in Sections 2, 3 and 4 of the Agreement shall not become enforceable
until the revocation period referenced above has expired.  For the avoidance of
doubt, if Executive revokes the ADEA Release, Executive will not be entitled to
the consideration from the Company described in the Agreement.  Executive
further acknowledges that any revocation of the ADEA Release will not affect
Executive’s release of any Claims that arise under any law (including common
law) other than the ADEA and the OWBPA.
 
Executed this ____________, 2015.
                        Joseph W. McHugh, Jr.                  

 
 
 
2

--------------------------------------------------------------------------------

 